Citation Nr: 1714465	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-33 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from April 1998 to May 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a December 2012 substantive appeal, the Veteran requested a Travel Board hearing at the local RO for the issue on appeal.  In August 2016, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before a member of the Board.  Unfortunately, the Veteran was advised in a January 2017 letter that a transcript of the August 2016 Board was unable to be produced due to technical difficulties, and he was offered the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2016).  In February 2017, the Veteran requested another Travel Board hearing at the local RO for the issue on appeal.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO in St. Petersburg, Florida in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




